The indictment preferred against this appellant charged him with the offense of robbery. He was tried and convicted of robbery at the June term, 1924, of the Mobile circuit court, and the jury fixed his punishment at imprisonment in the penitentiary for 10 years. From the judgment of conviction he appealed, and the appeal is here presented upon the record proper, without a bill of exceptions. The record is regular in all respects, and, no error appearing thereon, the judgment of conviction appealed from will stand affirmed. Affirmed. *Page 689